  Case 5:19-cv-00503-DEP Document 36 Filed 08/05/21 Page 1 of 10




             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK


DEWONKIEE L. B.,

                      Plaintiff,
           v.                                 Civil Action No.
                                              5:19-CV-0503 (DEP)

COMMISSIONER OF SOCIAL SECURITY,


                      Defendant.


APPEARANCES:                            OF COUNSEL:

FOR PLAINTIFF

OLINSKY LAW GROUP                       HOWARD D. OLINSKY, ESQ.
250 South Clinton St.                   MELISSA A. DelGUERCIO, ESQ.
Suite 210
Syracuse, NY 13202

FOR DEFENDANT

SOCIAL SECURITY ADMIN.                  LOUIS JOHN GEORGE, ESQ.
625 JFK Building                        AMELIA STEWART, ESQ.
15 New Sudbury St.
Boston, MA 02203

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE
     Case 5:19-cv-00503-DEP Document 36 Filed 08/05/21 Page 2 of 10




                              DECISION AND ORDER

        Plaintiff commenced this action to challenge an unfavorable

determination by the Commissioner of Social Security (“Commissioner”)

denying her application for Disability Insurance and Supplemental Security

Income benefits under the Social Security Act. Having prevailed in the

matter, she now seeks an award of attorney’s fees and other expenses

pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. 1

While not arguing that the amount sought is unreasonable or unsupported,

the Commissioner opposes the application arguing that the government’s

position in this action was substantially justified. For the reasons set forth

below, I agree and will therefore deny plaintiff’s EAJA fee application.

I.      BACKGROUND

        Plaintiff applied for benefits under Titles II and XVI of the Social

Security Act on December 2, 2013. In support of her application, plaintiff

claimed disability based upon a back and neck injury resulting from a

motor vehicle accident. Following a hearing conducted on May 7, 2015,

Administrative Law Judge (“ALJ”) Patrick Flannigan issued a decision on


1       Plaintiff’s application, which was filed on June 11, 2021, is timely. Under 28
U.S.C. § 2412(d)(1)(B), a petition for fees under the EAJA must be filed within thirty
days of the entry of final judgment. A judgment is deemed final when it is no longer
appealable. 28 U.S.C. § 2412(d)(2)(G). In this case the underlying judgment in
plaintiff’s favor became final on July 11, 2021, sixty days after its entry. See Fed. R.
App. P. 4.
                                             2
  Case 5:19-cv-00503-DEP Document 36 Filed 08/05/21 Page 3 of 10




October 14, 2015, denying plaintiff’s applications. That decision was

vacated by the Social Security Administration Appeals Council (“Appeals

Council”), however, on April 27, 2017, and the matter was remanded for

further consideration.

      A hearing was subsequently conducted, on March 12, 2018, by ALJ

Elizabeth Koennecke to address plaintiff’s applications. ALJ Koennecke

issued another unfavorable decision in connection with plaintiff’s

applications on April 24, 2018. That decision became a final determination

of the agency on February 26, 2019, when the Appeals Council denied

plaintiff’s request for review.

      Plaintiff commenced this action April 26, 2019, pursuant to 42 U.S.C.

§§ 405(b) and 1383(c)(3). At the conclusion of a hearing conducted on

September 16, 2020, by telephone, I issued a bench decision in which,

after applying the requisite deferential standard of review, I found that the

Commissioner’s determination was supported by substantial evidence,

and therefore ordered dismissal of plaintiff’s complaint. An order was

subsequently entered on September 22, 2020, effectuating my decision,

and the entry of a judgment followed on September 23, 2020.

      On October 7, 2020, plaintiff moved to alter the judgment dismissing

her complaint, based upon the pendency of a case before the United


                                      3
    Case 5:19-cv-00503-DEP Document 36 Filed 08/05/21 Page 4 of 10




States Supreme Court addressing one of the pivotal issues raised by the

plaintiff – the contention that the ALJ who presided over and decided the

matter for the agency was not properly appointed in accordance with

Article II, Section 2, Clause 2 of the United States Constitution.2 Following

the issuance of the Court’s decision in that case, see Carr v. Saul, 141 S.

Ct. 1352 (2021) – a decision that was contrary to my resolution of the

issue – the parties stipulated to the entry of an order altering the judgment

and remanding the matter to the Commissioner for further consideration. A

second judgment was subsequently entered on December 20, 2021,

remanding the matter in accordance with that stipulation.

       On June 11, 2021, plaintiff filed the instant motion for attorney’s fees

under the EAJA, seeking the sum of $8,106.76. Dkt. No. 30-1 at 2. The


2      That provision provides as follows:

               [The President] shall have Power, by and with the Advice
               and Consent of the Senate, to make Treaties, provided two
               thirds of the Senators present concur; and he shall
               nominate, and by and with the Advice and Consent of the
               Senate, shall appoint Ambassadors, other public Ministers
               and Consuls, Judges of the supreme Court, and all other
               Officers of the United States, whose Appointments are not
               herein otherwise provided for, and which shall be
               established by Law: but the Congress may by law vest the
               Appointment of such inferior Officers, as they think proper,
               in the President alone, in the Courts of Law, or in the Heads
               of Departments.

U.S. CONST. art. II, § 2, cl. 2.

                                             4
      Case 5:19-cv-00503-DEP Document 36 Filed 08/05/21 Page 5 of 10




Commissioner responded in opposition to the application on June 22,

2021, arguing that the government’s position in this action was

substantially justified, and that the fee application should therefore be

denied. See Dkt. No. 32.

II.      DISCUSSION

         A.    Applicable Legal Standard

         The EAJA provides, in relevant part, as follows:

               [A] court shall award to a prevailing party . . . fees
               and other expenses . . . incurred by that party in any
               civil action . . ., including proceedings for judicial
               review of agency action, brought by or against the
               United States in any court having jurisdiction of that
               action, unless the court finds that the position of the
               United States was substantially justified or that
               special circumstances make an award unjust.

28 U.S.C. § 2412(d)(1)(A). To qualify for recovery under the EAJA, a

plaintiff must demonstrate that (1) she is a prevailing party, (2) she is

eligible to receive an award, and (3) the position of the United States was

not substantially justified. 28 U.S.C. § 2412(d)(1)(B); see also Smith v.

Astrue, No. 10-CV-0053, 2012 WL 3683538, at *1 (N.D.N.Y. Aug. 24,

2012) (Suddaby, J.); Coughlin v. Astrue, No. 06-CV-0497, 2009 WL

3165744, at *1 (N.D.N.Y. Sept. 28, 2009) (Mordue, J.). In addition, she

must submit an itemized statement from the attorney appearing on her

behalf detailing the time expended and the rates at which the fee request
                                         5
  Case 5:19-cv-00503-DEP Document 36 Filed 08/05/21 Page 6 of 10




is calculated. 28 U.S.C. § 2412(d)(1)(B); Smith, 2012 WL 3683538, at *1;

Coughlin, 2009 WL 3165744, at *1. In the event that a plaintiff satisfies

these criteria, her EAJA request may nonetheless be denied upon a

finding of special circumstances making an award unjust. 28 U.S.C. §

2412(d)(1)(A); see also Coughlin, 2009 WL 3165744, at *1.

      As was previously noted, the Commissioner opposes plaintiff’s

application, arguing that the position of the government was substantially

justified. In support of an application for attorney’s fees under the EAJA, a

plaintiff must first allege that the position on the government was not

substantially justified. Mills v. Colvin, No. 11-CV-0955, 2013 WL 1499606,

at *1 (N.D.N.Y. Apr. 11, 2013) (Sharpe, C.J.) (citing 28 U.S.C. §

2412(d)(1)(B)). Plaintiff has alleged as much in her EAJA fee application.

See Dkt. No. 30-7 at 2. Accordingly, the burden now falls upon the

Commissioner to establish that her opposition to plaintiff’s application for

benefits was substantially justified. Mills, 2013 WL 1499606, at *1 (citing

Commodity Futures Trading Comm’n v. Dunn, 169 F.3d 785, 786 (2d Cir.

1999)); see also Green v. Bowen, 877 F.2d 204, 207 (2d Cir. 1989) (“The

burden rests on the government to show that its position was

reasonable.”).




                                      6
  Case 5:19-cv-00503-DEP Document 36 Filed 08/05/21 Page 7 of 10




      The meaning of the term “substantial justification,” for purposes of

the EAJA, was before the Supreme Court in the seminal case of Pierce v.

Underwood, 487 U.S. 552 (1988). In Pierce, the Court settled on a test of

reasonableness, concluding that the phrase should be construed as

meaning “justified to a degree that could satisfy a reasonable person.”

Pierce, 487 U.S. at 565; accord, Green, 877 F.2d at 207. The Second

Circuit Court of Appeals has construed the Supreme Court’s decision in

Pierce as defining the phrase “substantially justified” as “having a

‘reasonable basis in both law and in fact.’” Dunn, 169 F.3d at 786 (quoting

Pierce, 487 U.S. at 565).

      B.    Analysis

      In her application, plaintiff does not expand upon her claim that the

government’s decision in this action was not substantially justified, instead

apparently relying upon the circumstance that she ultimately prevailed.

The fact that the government’s position in the case was not accepted by

the court, however, does not alone dictate a finding, or even raise a

presumption, that the government’s position was not substantially justified.

Mills, 2013 WL 1499606 at *1 (citing Cohen v. Bowen, 837 F.2d 582, 585

(2d Cir. 1988)).




                                      7
  Case 5:19-cv-00503-DEP Document 36 Filed 08/05/21 Page 8 of 10




      Plaintiff did not raise the appointments clause issue before the

Commissioner while her applications were pending before the agency. In

light of that circumstance the Commissioner argued that plaintiff was

required to exhaust the issue before the agency, and that by her failure to

do so she waived the right to raise the issue before this court. In my

decision, I concluded, following what was then the greater weight of

authority, and certainly within this district, that this failure resulted in a

waiver of the right to bring the argument before the court.

      Prior to the Supreme Court's decision in Carr, there was a marked

split of authority with regard to the appointments clause issue, including

among the circuits. In one case, the Third Circuit Court of Appeals found

that the issue need not be exhausted, and that the failure to raise the

issue before the Commissioner in the first instance did not result in a

waiver. Cirko v. Comm’r of Soc. Sec., 948 F.3d 148 (3d Cir. 2020). The

decision in Cirko was followed by the Sixth Circuit Court of Appeals in a

two-to-one panel decision in Ramsey v. Comm’r of Soc. Sec., 973 F.3d

537 (6th Cir. 2020). The Tenth Circuit Court of Appeals, however, ruled

otherwise in Carr v. Comm’r, SSA, 961 F.3d 1267 (10th Cir. 2020),

rejecting Cirko and concluding that there is a duty of exhaustion and that




                                         8
  Case 5:19-cv-00503-DEP Document 36 Filed 08/05/21 Page 9 of 10




the issue must first be presented to the agency. The Eighth Circuit Court

of Appeals similarly ruled in Davis v. Saul, 963 F.3d 790 (8th Cir. 2020).

      The Second Circuit Court of Appeals has not weighed in on the

issue. Prior to the Supreme Court's decision in Carr, the district courts

within the circuit were markedly split on the issue, as I noted in my oral

decision, although the greater weight of authority favored a finding that

plaintiffs have a duty to exhaust. See, e.g., Danielle R. v. Comm’r of Soc.

Sec., No. 19-CV-0538, 2020 WL 2062138, at *6 (N.D.N.Y. Apr. 29, 2020)

(Baxter, M.J.); Iris R. v. Saul, No. 19-CV-1165, 2020 WL 2475824, at *6

(N.D.N.Y. May 13, 2020) (D'Agostino, J.).

      Based upon these circumstances I am hard pressed to conclude that

the government’s position in this action – one that was both consistent

with the greater weight of authority and accepted by me in my initial

decision in this action – was not substantially justified. Indeed, until the

Supreme Court’s essentially unanimous decision in decided Carr, the clear

weight of authority among the district courts within the Second Circuit

sided with the government’s position in this case. I therefore conclude that

the government’s position in this matter was substantially justified.




                                       9
   Case 5:19-cv-00503-DEP Document 36 Filed 08/05/21 Page 10 of 10




III.   SUMMARY AND CONCLUSION

       In order to defeat plaintiff’s application for an award of attorney’s

fees under the EAJA, the Commissioner must prove that the government’s

position in the action was substantially justified. In this case I find that the

government has successfully carried its burden. Accordingly, it is hereby

       ORDERED that the plaintiff’s application for an award of attorney’s

fees under the EAJA [Dkt. No. 30] is DENIED in all respects.




Dated:       August 5, 2021
             Syracuse, New York




                                       10
